                        Case 2:16-cv-01206-JCM-EJY Document 316
                                                            317 Filed 01/07/21
                                                                      01/13/21 Page 1 of 4




                    1 JOSH COLE AICKLEN
                      Nevada Bar No. 07254
                    2 E-Mail: Josh.Aicklen@lewisbrisbois.com
                      PAUL A. SHPIRT
                    3 Nevada Bar No. 10441
                      E-Mail: Paul.Shpirt@lewisbrisbois.com
                    4 LEWIS BRISBOIS BISGAARD & SMITH LLP
                      6385 S. Rainbow Boulevard, Suite 600
                    5 Las Vegas, Nevada 89118
                      TEL: 702.893.3383
                    6 FAX: 702.893.3789
                      Attorneys for Defendant Boulevard
                    7 Ventures, LLC

                    8

                    9
                                                         UNITED STATES DISTRICT COURT
                   10
                                                              DISTRICT OF NEVADA
                   11

                   12
                      JENNIFER WYMAN, individually; BEAR               CASE NO.: 2:16-cv-01206-JCM-EJY
                   13 WYMAN, a minor, by and through his
                      natural parent JENNIFER WYMAN;
                   14 JENNIFER WYMAN and VIVIAN SOOF,                  STIPULATION AND ORDER TO DISMISS
                      as Joint Special Administrators of the           WITH PREJUDICE
                   15 ESTATE OF CHARLES WYMAN,

                   16                      Plaintiffs,
                   17            vs.
                   18 SMART INDUSTRIES CORPORATION
                      dba SMART INDUSTRIES CORP., MFG.;
                   19 HI-TECH SECURITY INC.; WILLIAM
                      ROSEBERRY; BOULEVARD
                   20 VENTURES, LLC; SANSONE
                      COMPANIES, LLC; DOES I through V;
                   21 and BUSINESS ENTITIES I through V,
                      inclusive,
                   22
                                 Defendants.
                   23

                   24            COME NOW, Plaintiffs JENNIFER WYMAN, individually; BEAR WYMAN, a minor,
                   25 by and through his natural parent JENNIFER WYMAN; and JENNIFER WYMAN and

                   26 VIVIAN SOOF, as Joint Special Administrators of the ESTATE OF CHARLES WYMAN,

                   27 by and through their counsel of record, Robert M. Adams, Esq. and Thomas N. Beckom,

                   28 Esq. of the law firm EGLET ADAMS, and Defendant BOULEVARD VENTURES, LLC, by
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP             4830-1594-4896.1
ATTORNEYS AT LAW
                        Case 2:16-cv-01206-JCM-EJY Document 316
                                                            317 Filed 01/07/21
                                                                      01/13/21 Page 2 of 4




                   1 and through its counsel of record, Josh Cole Aicklen, Esq. and Paul A. Shpirt, Esq. of

                   2 LEWIS BRISBOIS BISGAARD & SMITH LLP, and do hereby stipulate that the above-

                   3 titled action shall be dismissed with prejudice as to Defendant BOULEVARD

                   4 VENTURES, LLC only, each of the parties to bear their own attorneys’ fees and costs.

                   5             IT IS FURTHER STIPULATED AND AGREED that all pending pleadings, pending

                   6 trial of this matter, and any and all hearings as to Defendant BOULEVARD VENTURES,

                   7 LLC shall be vacated.

                   8

                   9
                         DATED this 7th day of January, 2021.           Dated this 7th day of January, 2021.
                   10
                         EGLET ADAMS                                    LEWIS BRISBOIS BISGAARD & SMITH LLP
                   11

                   12

                   13     /s/Robert M. Adams
                         Robert M. Adams, Esq.                          Josh Cole Aicklen, Esq.
                   14    Thomas N. Beckom, Esq.                         Paul A. Shpirt, Esq.
                         400 South 7th Street, Box 1, Suite 400         6385 S. Rainbow Blvd., Suite 600
                   15    Las Vegas, NV 89101                            Las Vegas, NV 89118
                         Attorneys for Plaintiffs Jennifer Wyman,       Attorneys for Defendant Boulevard
                   16    Bear Wyman, and the Estate of Charles          Ventures, LLC
                         Wyman
                   17

                   18

                   19

                   20

                   21

                   22

                   23

                   24

                   25

                   26

                   27

                   28
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW        4830-1594-4896.1                            2
                        Case 2:16-cv-01206-JCM-EJY Document 316
                                                            317 Filed 01/07/21
                                                                      01/13/21 Page 3 of 4




                    1                                           ORDER

                    2            IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the above-entitled

                    3 action as to Defendant BOULEVARD VENTURES, LLC only, shall be dismissed with

                    4 prejudice, each of the parties to bear their own attorneys’ fees and costs.

                    5            IT IS SO ORDERED.January 13, 2021.
                    6

                    7                                            U.S. District Court Judge
                    8

                    9

                   10
                        Respectfully submitted,
                   11
                        LEWIS BRISBOIS BISGAARD & SMITH          LLP
                   12

                   13

                   14

                   15 JOSH COLE AICKLEN
                      Nevada Bar No. 07254
                   16 PAUL A.SHPIRT

                   17 Nevada Bar No. 10441
                      6385 S. Rainbow Boulevard, Suite 600
                   18 Las Vegas, Nevada 89118
                      Tel. 702.893.3383
                   19 Attorneys for Defendant Boulevard
                      Ventures, LLC
                   20

                   21

                   22

                   23

                   24

                   25

                   26

                   27

                   28
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW        4830-1594-4896.1                            3
               Case 2:16-cv-01206-JCM-EJY Document 316
                                                   317 Filed 01/07/21
                                                             01/13/21 Page 4 of 4


Abrante, Tina

From:                               Scott Powell <SPowell@egletlaw.com>
Sent:                               Wednesday, January 6, 2021 3:47 PM
To:                                 Abrante, Tina; Lanahan, Jennifer; Shpirt, Paul
Cc:                                 Bob Adams
Subject:                            [EXT] RE: Wesco/Wyman v. Smart Industries, et al. (2:16-cv-01206-JCM-EJY) - Settlement
                                    Documents / LBBS 50012-4935

Follow Up Flag:                     Follow up
Flag Status:                        Flagged




Hello again,

Robert Adams has authorized Paul Shpirt to use his e-signature to file the Stipulation and Order to Dismiss once we have
the checks. Please let me know a time frame that we can send a runner to pick up the checks tomorrow if this is
acceptable to Mr. Shpirt.

Thank you,
Scott Powell, Legal Assistant

From: Abrante, Tina <Tina.Abrante@lewisbrisbois.com>
Sent: Wednesday, January 6, 2021 3:10 PM
To: Scott Powell <SPowell@egletlaw.com>; Lanahan, Jennifer <Jennifer.Lanahan@lewisbrisbois.com>; Shpirt, Paul
<Paul.Shpirt@lewisbrisbois.com>
Cc: Bob Adams <badams@egletlaw.com>
Subject: RE: Wesco/Wyman v. Smart Industries, et al. (2:16-cv-01206-JCM-EJY) - Settlement Documents / LBBS 50012-
4935

Yes, that is correct. Thank you for reminding me. Let me know if you will be sending someone or if you want me to mail
the checks. Thank you.

Tina M. Abrante
Legal Assistant to
Paul A. Shpirt, Mark J. Brown and Jennifer R. Lanahan
Tina.Abrante@lewisbrisbois.com


From: Scott Powell <SPowell@egletlaw.com>
Sent: Wednesday, January 6, 2021 1:25 PM
To: Abrante, Tina <Tina.Abrante@lewisbrisbois.com>; Lanahan, Jennifer <Jennifer.Lanahan@lewisbrisbois.com>; Shpirt,
Paul <Paul.Shpirt@lewisbrisbois.com>
Cc: Bob Adams <badams@egletlaw.com>
Subject: [EXT] RE: Wesco/Wyman v. Smart Industries, et al. (2:16-cv-01206-JCM-EJY) - Settlement Documents / LBBS
50012-4935



I believe that you already have the signed releases, and all you need is the SAO for Dismissal, is that correct?
                                                             1
